Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 10/04/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/             Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                           

Election/Restrictions
The election of Group (I) as the elected invention is maintained. However, the species election of 1-hydroxypyridine-2(1H)-thione-6-carboxylic acid as the elected substituted 1-hydroxypyridine-2(1H)-thione, amoxicillin as the elected antibacterial agent, and kelbsiella substituted 1-hydroxypyridine- 2(1H)-thione-6-carboxylic acid.

 Claim Status
Claims 1, 4, 7-11, 21-27, and 29-34 are examined in accordance to the elected species. Claims 2-3, 5-6,12-20, and 28 are canceled. 

Action Summary
Previous rejection of claims 1-4, 7-11, 21-27, 29-34 under 35 U.S.C. 103 as being un-patentable over Muthyala et al., Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 19, 1 October 2015, Pages 4320-4324, Verner et al. (WO2013/101600 A1), and Mulvey et al., Emerg Infect Dis. 2011 Jan; 17(1): 103–106, Van der Bij et al., International Journal of Antimicrobial Agents 37 (2011) 513–518, and Fujitani et al., Chest 2011; 139(4):909-919 are withdrawn in light of Applicant’s argument dated 10/04/2021.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 9, 23-24, and 27 are rejected are under 35 U.S.C. 103 as being un-patentable over Muthyala etal., Bioorg. Med. Chem. Lett. 24 (2014) 2535–2538.
This 103 rejection is directed to the embodiment of substituted 1-hydroxypyridine- 2(1H)-thione-6-carboxylic acid recited in instant claim 1.
Muthyala et al. teaches the use of heterocyclic hydroxamic acid-containing compounds that, for the first time, exhibit both low micromolar biochemical inhibitory activity against vanX 

    PNG
    media_image1.png
    315
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    533
    media_image2.png
    Greyscale
   See Figs 2 and 5. Muthyala et al. additionally teaches compounds 4 and 5 have the ability to re-sensitize VREF to vancomycing A by reducing the MIC of vancomycin against VREF from 256 µg/ml to 125 µg/ml in the presence of compounds A and compound B although they did not exhibit antibacterial 2+ via its oxygen and sulfur atomic centers. 
It is noted compounds 4 and 5 of Muthyala et al. read on the substituted 1-hydroxypyridine- 2(1H)-thione-6-carboxylic acid (compound 8) of Muthyala 2014, which is Compound (a) recited in the instant claim 1, i.e., an optionally substituted 1-hydroxypyridine- 2(1H)-thione-6-carboxylic acid. In this regard, instant specification teaches the substituted 1-hydroxypyridine-2(1H)-thione is substituted at the 6-position with an acid (-CO2H) and not substituted at the 3, 4 and 5 positions. The instant specification also teaches the term substituent includes acid (-CO2H), halogen (e.g., F, Cl. Br and I), CN, (C1-C6) alkyl, -O(C1-C6) alkyl, and -C(=O) NR1R2, wherein each R' and R2 is independently hydrogen, (C1-C6) alkyl, wherein any (C1-C6) alkyl is optionally substituted with one or more halogen, -CO2H or phenyl. 

    PNG
    media_image3.png
    111
    149
    media_image3.png
    Greyscale
 of compound 4 and  
    PNG
    media_image3.png
    111
    149
    media_image3.png
    Greyscale
 of compound 5 of Muthyala 2014 represent substituents of the COOH of compound 8 (claimed compound) based on how substituents are defined in the instant spec. 




Muthyala et al. teaches pyrithiones  
    PNG
    media_image4.png
    120
    137
    media_image4.png
    Greyscale
have been shown to exhibit both anticancer and antiviral activities. Furthermore, they possess desired nontoxic, ionophoric properties to overcome the cellular penetration problems experienced by VanX inhibitors bearing a carboxyl groups (Fig. 1), making the design ideal for the last line of antibiotic combination therapy, see page 2535, first col, last para and Fig. 1. 
 Furthermore, Muthyala et al. teaches compounds 4 and 5 exhibit low micromolar biochemical inhibitory activity that were comparable to previously reported transition state mimic inhibitors, low cytotoxicity against human cells and the ability to penetrate and re-establish vancomycin sensitivity against VREF cell culture. Since neither compound 4 nor 5 exhibits any antibacterial activity by themselves, they act as true re-sensitizing agents of vancomycin, see page 2538, first col. last para. 
	Muthyala et al. does not explicitly teach combining compound 4 or compound 5 with vancomycin or combining compound 4 and compound 5 with vancomycin separately. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine compound 4 or compound 5 with vancomycin or to combine compound 4 and compound 5 with vancomycing separately in order to re-sensitize vancomycin against a vancomycin-resistant bacterial pathogen, leading to the reasonable expectation of successfully treat vancomycin resistant bacterial infection. The motivation is clearly provided by the teachings of Muthyala et al.


Claims 1, 9, 23, and 27 are rejected are under 35 U.S.C. 103 as being un-patentable over Chiem et al., Antimicrobial Agents and Chemotherapy, September 2015 Volume 59 Number 9, pages 5851-5853 in view of Muthyala et al., Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 19, 1 October 2015, Pages 4320-4324 cited as “Muthyala et al-2015”  and  Muthyala et al., Bioorg. Med. Chem. Lett. 24 (2014) 2535–2538 cited as “Muthyala et al-2014”.
This rejection and the related rejection below are directed to the embodiment of elected compound “1-hydroxypyridine- 2(1H)-thione-6-carboxylic acid” recited in instant claim 1.
Chiem et al. suggests the use of Zn2+ or Cu2+ in complex with the ionophore pyrithione which forms coordination complexes between cations and ionophores in combination with amikacin (an antibiotic agent) for the treating amikacin resistant Klebsiella pneumonia, see Abstract. Moreover, Chiem et al. tested the effects of both Cupper pyrithione (CuPT) and Zinc pyrithione (ZnPT) on the resistance to amikacin of Klebsiella pneumoniae and Figs 2A and B show that addition of 5 µg ZnPT to cultures containing 16 µg/ml AMK (amikacin) resulted in full growth inhibition, see page 5851, second para, second col. 
Chiem et al. does not teach separate administration and an animal. Moreover, Chiem et al. does not explicitly teach of 1-hydroxypyridine-2-thione-6-carboxylic acid (the elected compound recited in instant claim 1). 
Muthyala et al-2015 teaches 1-Hydroxypyridine-2-thiones (1HPT) 

    PNG
    media_image5.png
    185
    107
    media_image5.png
    Greyscale
is a heterocyclic thiohy-droxamic acid bidentate chelator that form a zinc-specific five-membered complex via their oxygen and sulfur atoms known as zinc pyrithione (ZPT). ZPT has been isolated from the Polyalthia nemoralis roots used in a Chinese herbal remedy, and possess abroad range of antifouling, anticancer, antimalarial, antiviral and antidandruff properties. Compared to hydroxamic acid, the 1HPT pharmacophore is a more selective for Zn2+ over other biologically relevant bivalent metal ions. Incorporating 1HPT should improve selectivity in the design of HDACi. Recent reports of 3-hy-droxypyridine-2-thiones as selective HDAC inhibitors against HDAC 6 and 8 but not HDAC 1 further motivate the disclosure of our study. Previously reported 1HPT analogs with single amino acid (1–2) and their synthetic precursor (1HPT-6-carboxilic acid) 

    PNG
    media_image6.png
    88
    124
    media_image6.png
    Greyscale
were evaluated for inhibitory activities against the eleven zinc-dependent HDACs (Table 1) and Page 4321, second and third para of col 1. Compound 3 is 1-hydroxypyridine-2-thione-6-carboxylic acid (See Figure 1 of Muthyala et al-2015). Furthermore, Muthyala et al-2014 teaches compounds with the 1,2-HPT moiety as zinc specific chelating inhibitors of HDAC-6 for the treatment of leukemia, see Abstract and page 4321, left col. 
Muthyala et al-2014 teaches vancomycin is the last line of defense against serious Gram-positive infections when all other therapeutic agents have failed. However, continual Enterococcus faecium (VREF), see Abstract and page 2536, left col. third para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute or replace the zinc chelator taught by Chiem et al. with that of Muthyala et al-2015 as both chelators bearing the 1-HT moieity, which give rise to the chelating property, and administer said substituted zinc chelator in combination with AMk separately, or administer said substituted zinc chelator in combination with vancomycin separately for treating K pneumonia in an animal by restoring or re-sensitizing AMK and/or vancomycin to give Applicant’s claimed method. Vancomycin and AMK and antibacterial agents. The motivation to do is provided by both Muthyala et al-2014 and Muthyala et al-2015. One would reasonably expect the substitution to be structurally and functionally equivalent for the treatment K. pneumonia and the treatment of vancomycin/AMK resistance K pneumonia with success. 
While the cited references in combination do not teach 1-hydroxypyridine-2-thione-6-carboxylic acid is a metallo-beta-lactamase inhibitor, the prior art teaching of 1-hydroxypyridine-2-thione-6-carboxylic acid and claim 34 are evidenced that 1-hydroxypyridine-2-thione-6-carboxylic acid is an metallo-β-lactamase inhibitor. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure,  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 4, 7, 10-11, 21-22, 24-26, 30, and 32-34 are rejected are under 35 U.S.C. 103 as being un-patentable over Chiem et al., Antimicrobial Agents and Chemotherapy, September 2015 Volume 59 Number 9, pages 5851-5853 in view of Muthyala et al., Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 19, 1 October 2015, Pages 4320-4324 cited as “Muthyala et al-2015”  and  Muthyala et al., Bioorg. Med. Chem. Lett. 24 (2014) 2535–2538 cited as “Muthyala et al-2014” as applied to claims 1, 9, 23, and 27 in further view of Bush et al., Antimicrob Agents Chemother. 2010 Mar; 54(3): 969-976, Falconer et al., ACS Infect. Dis. 2015, 1, 11, 533–543, and Chan et al., PNAS, March 7, 2017, vol. 114, no. 10, pages 2717–2722
The teachings of Chiem et al., Muthyala et al-2015, Muthyala et al-2014 have been discussed in the second 103 rejection set forth above, 
Chiem et al., Muthyala et al-2015, Muthyala et al-2014 collectively do not Klebsiella pneumonia is a multidrug resistant bacterial and is caused by a pathogen that expresses or overexpresses a metallo-β-lactamase wherein the metallo-β-lactamase is VIM-2. 
Bush et al. teaches the molecular classification of beta-lactamase is based on the amino acid sequence and divides beta-lactamases into class A, C, and D enzymes which utilize serine for beta-lactam hydrolysis and class B metalloenzymers which require divalent zinc ions for substrate hydrolysis and said classification considers substrate and inhibitor profiles in an attempt to group the enzymes in ways that can be correlated with their phenotype in clinical isolates, see Abstract. Moreover, Bush et al. teaches β-Lactamase production is most frequently suspected in a Gram-negative bacterial isolate that demonstrates resistance to a β-lactam 
Falconer et al. teaches the extensive use of β-lactams, a highly effective class of antibiotics, has been a driver for pervasive β-lactam resistance. Among the most important resistance determinants are the metallo-β-lactamases (MBL), which are zinc-requiring enzymes that inactivate nearly all classes of β-lactams, including the last-resort carbapenem antibiotics. The urgent need for new compounds targeting MBL resistance mechanisms has been widely acknowledged; however, the development of certain types of compounds—namely metal 
Chan et al. teaches the potent and reversible inhibition of MBLs by red-holomycin identifies DTP as a potential scaffold to inhibit carbapenem resistance by MBLs. Holomycin joins the natural product aspergillomarasmine A (AMA) and the synthetic spiro-indoline– thiadiazoles and the bisthiazolidines as MBL inhibitors via a zinc-chelation mechanism. Both AMA and SIT-Z5 resensitized NDM-1 positive K. pneumoniae to carbapenem antibiotics (40, 41), revealing the promise of zinc chelators as carbapenem potentiators, see page 2720, right col, third para. Carbepenem is a class of antibiotics, rendering carbapenem resistance to be multidrug resistance. Based on the teaching of Chan et al., compounds having Zinc chelation mechanism are inhibitors of carpanem resistance MBLs. Therefore, the compounds with 1-HP moiety that exhibit chelation effect such as the compounds of Chiem et al., Muthyala et al-2015, Muthyala et al-2014 such as compound 3 can reasonably be expected to inhibit carbapenem resistance by MBLs.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by Chiem et al., Muthyala et al-2015, Muthyala et 
	Accordingly, with respect to the limitation of “the activity of β-lactam is restored.” Said activity appears to be the intended outcome of the method. Since the claimed method is obvious, said limitation simply expresses the intended result of a process step positively 

Claims 8, 29, and 31 are rejected are under 35 U.S.C. 103 as being un-patentable over Chiem et al., Antimicrobial Agents and Chemotherapy, September 2015 Volume 59 Number 9, pages 5851-5853 in view of Muthyala et al., Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 19, 1 October 2015, Pages 4320-4324 cited as “Muthyala et al-2015”,  Muthyala et al., Bioorg. Med. Chem. Lett. 24 (2014) 2535–2538 cited as “Muthyala et al-2014”, and Bush et al., Antimicrob Agents Chemother. 2010 Mar; 54(3): 969–976, Falconer et al., ACS Infect. Dis. 2015, 1, 11, 533–543, and Chan et al., PNAS, March 7, 2017, vol. 114, no. 10, pages 2717–2722, as applied to claims 1, 4, 7, 9-11, 21-27, 30, and 32-34, and in further view of Kahraman et al., Open Journal of Bacteriology, published February 20, 2017. 
	The teachings of Chiem et al., Muthyala et al-2015, Muthyala et al-2014, Bush et al., Falconer et al., and Chan et al. have been discussed in the second 103 above. 
	Chiem et al., Muthyala et al-2015, Muthyala et al-2014, Bush et al., Falconer et al., and Chan et al. collectively do not teach amoxicillin. 
	Kahraman et al. teaches d a significant increase in antibiotic resistance (>40%) to the following antibiotics: cefazolin, amoxicillin-clavulanic acid, cefuroxime, cefepime, ceftriaxone, and ceftazidime. Unfortunately, the majority of these antibiotics were commonly prescribed for the treatment of K. pneumoniae infections, see Abstract. 
	Since Zinc chelators are known to overcome or restore antibiotic resistance or beta-lactam-resistance as taught by Falconer et al. and Principe et al. one would have found it 
	Applicants’ argument and Response to Applicants’ argument
Applicants argue that Muthyala demonstrate that 1-hydroxypyridine-2(1H)-thione-6-carboxylic acid (compound 3) is a selective HDAC-6 inhibitor and not a HDAC-8 inhibitor. In response, the Examiner finds Applicant’s argument not persuasive. While Muthyala teaches 
 1-hydroxypyridine-2(1H)-thione-6-carboxylic acid (compound 3) is a selective HDAC-6 inhibitor, Muthylal teaches that such compound is HDAC-6 inhibitor by chelating zinc. Moreover, Chiem et al. teaches Chiem et al. tested the effects of both Cupper pyrithione (CuPT) and Zinc pyrithione (ZnPT) on the resistance to amikacin of Klebsiella pneumoniae and Figs 2A and B show that addition of 5 µg ZnPT to cultures containing 16 µg/ml AMK (amikacin) resulted in full growth inhibition, see page 5851, second para, second col. Muthyala et al-2014 teaches compounds with the 1,2-HPT moiety as zinc specific chelating inhibitors of VanX for the re-sensitization of vancomycin against vancomycin resistant Enterococcus faecium (VREF), see Abstract and page 2536, left col. third para. Falconer et al. teaches zinc chelation by a small molecule adjuvant potentiates meropenem activity in vivo against metallo-β-lactam resistance 
Applicant’s arguments with respect to Verner et al., Vander Bij et al., and Fujitani et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628